 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 KIM BLANDINO,                                         Case No.: 2:17-cv-02379-APG-GWF

 4                            Petitioner,                                 ORDER
            v.
 5                                                                      [ECF No. 11]

 6 JUDGE ROB BARE, et al.,

 7                           Respondents.

 8         Petitioner Kim Blandino has filed a pleading styled as an “Amended Petition for Writ of

 9 Habeas Corpus Pursuant to 28 U.S.C. 2254 By a Person in State Custody.” ECF No.11. On

10 October 12, 2017, I entered an order dismissing Blandino’s habeas petition for lack of

11 jurisdiction. ECF No. 4. The court entered judgment the following day (ECF No. 5) and

12 thereafter denied Blandino’s subsequent Federal Rule of Civil Procedure 59(e) motion (ECF No.

13 7). The United States Court of Appeals for the Ninth Circuit denied Blandino’s request for a

14 certificate of appealability as to those decisions. ECF No. 10. Consequently, Blandino’s

15 “amended petition” is an unauthorized pleading and shall be stricken from the record. See LR IA

16 10-1(d) (“The court may strike any document that does not conform to an applicable provision of

17 these rules or any Federal Rule of Civil or Criminal Procedure.”).

18         IT IS THEREFORE ORDERED that the Clerk of Court shall strike petitioner Kim

19 Blandino’s “amended petition” (ECF No. 11) from the record.

20         Dated: October 29, 2018.

21
                                                        ___________________________
22                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
23
